DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Note
On Page 12 of the Office Action, examiner notes there was a typo in the rejection heading for the rejection Claims 8-13, 16, and 18. The heading misstates the claims as being rejected under 35 U.S.C. 102, when in fact, the heading for the claims’ rejection should state they are rejected under 35 U.S.C. 103.

Response to Arguments
Applicant’s remarks on Page 10 with respect to the objection of the specification have been fully considered. However, the use of the terms “AMD Phenom,” “Intel Core,” and “Intel Xeon” in [0049] are trade names or marks used in commerce and should be accompanied by the generic terminology and furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as TM, SM, or ® following the terms. The objection of the specification is maintained.
Applicant’s remarks on Page 10 with respect to the objection of Claims 12 and 13 have been fully considered. The objection of Claims 12 and 13 is withdrawn in view of the amendment.
Applicant’s remarks on Page 10 with respect to the objection of Claims 14 and 15 have been fully considered. The objection of Claims 14 and 15 is withdrawn in view of the amendment.
Applicant’s remarks on Page 10 with respect to the objection of Claim 20 have been fully considered. However, the amendment does not fully address the objection. The preamble of claim further comprising […]” in order to resolve the objection. The objection of Claim 20 is maintained.
Applicant does not address the claim interpretation of Claim 8. However, the applicant’s amendments of Claim 8 are sufficient to withdraw the interpretation. Therefore, the interpretation of Claims 8 and 16 is withdrawn in view of the amendment.
Applicant’s remarks on Page 11 with respect to the written description rejection of Claims 8-16 and 18-20 have been fully considered. However, specifically regarding Claims 8 and 16, the claims still refer to a “comparative analysis” of baseline, vibratory stimulation, and post-vibratory stimulation waveform data, which is understood to represent a computer-implemented function. For computer-implemented functional limitations, the disclosure must include a detailed description of the algorithm intended to be used to accomplish the claimed function, as in MPEP 2161.01(I). Therefore, the rejection of Claims 8-16 and 18-20 under 35 U.S.C. 112(a) is maintained.
	Applicant does not address the indefiniteness rejection of Claims 8-16 and 18-20. However, specifically regarding Claims 9, 12, and 13, the claims still recite the limitations “approximately” and “about,” in which there is no definition within the claim and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, regarding Claim 20, the claims are still considered indefinite because the claims include elements not actually disclosed (“and the like” and “applications to link and drive the same”) as well as containing the trademark/trade name iPad®. Therefore, the rejection of Claims 9-15 and 20 under 35 U.S.C. 112(b) is maintained. 
	Applicant does not address the improper dependent form rejection of Claims 14 and 15. However, the applicant’s amendments of Claims 14 and 15 are sufficient to withdraw the rejection as the amended claims further limit the subject matter of the claim upon which it/they depend. The rejection of Claims 14 and 15 under 35 U.S.C. 112(d) is withdrawn.

	Applicant’s remarks on Pages 11-12 with respect to the rejection of Claims 8-13, 16, and 18 under 35 U.S.C. 103 over LaCourse in view of Watson have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection necessitated by amendment. LaCourse and Watson remain applicable to the invention as claimed.
	Applicant argues on Pages 11-12, regarding Claim 8, that LaCourse does not disclose a comparative analysis of waveform data acquired from baseline and post-stimulus measurements, which is an accurate statement. The rejection is to be considered as a combination of LaCourse and Watson, in which Watson teaches a comparative analysis of waveform data acquired from baseline and post-stimulus measurements, [0086] (“AC component 504 may be caused in part by a change in blood volume at a sensor location. The change in blood volume may be caused by the pressure wave generated by each heart beat.”), and [0091] (“The signal processing system may monitor one or more signal characteristics to detect that an event has occurred.”). The instant application provides no structural relationship amongst the system between a vibration source, PPG sensor, and an interface, therefore the “basis for patentability, in that the instant device does not require an additional or remote computer access” is not demonstrated.
	Applicant argues on Page 12, regarding Claim 16 that LaCourse fails to disclose a specialized device housing a system for detecting autonomic vasomotor responses to a vibrational stimulus. However, LaCourse teaches this limitation as in Column 3 Lines 26-35 (“a system 101 to sense a body pressure phenomenon of a patient and/or a pressure-related disorder of the patient. The system 101 includes a computer 102, a printer/display 109, a vibratory screening and diagnostic tool 103, a fingertip skin temperature sensor 104, a pulse wave monitor (PPG) 105, a back-pressure monitor 106 of the 
	Applicant argues on Pages 12-13, regarding Claims 14 and 15, that it would not have been obvious to further include the Pacinian corpuscles excitation of Toth. However, while certain differences between the invention and the prior art are appreciated, they are not embodied in the claims so as to patentably distinguish, Toth remains applicable to the invention as claimed, and the prior art rejection under LaCourse and Watson in view of Toth is maintained as appropriate.
	Applicant’s remarks on Page 13 regarding the rejection of Claim 19 under 35 U.S.C. 103 over LaCourse and Watson further in view of Jeter have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection necessitated by amendment. Jeter remains applicable to the invention as claimed and the prior art rejection under LaCourse and Watson in view of Jeter is maintained as appropriate.


Specification
The use of the term “AMD Phenom,” “Intel Core,” and “Intel Xeon”, which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the following informalities:  a semicolon ( ; ) should be inserted following “[…] in need of diagnosis”.  Appropriate correction is required.

Claim 20 is in improper form as it does not set forth any limitation that the device further comprises or specifically limit any element previously recited. Amending to “The device of claim 19, further comprising...” would resolve the objection.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 8 and 16 further refer to a “comparative analysis” of waveform data, which is understood to represent a computer-implemented function, even though it is not set forth in conjunction with a specific element of the apparatus to which the claims are drawn. For computer-implemented functional limitations, the disclosure must include a detailed description of the algorithm intended to be used to accomplish the claimed function, as in MPEP 2161.01(I). For example, there is no description of how or what is being compared of the waveform data that is acquired. Rather, the comparative analysis is simply characterized by the step at which it is performed, as in [0014] and [0027] without a description of specific analysis. Since there is no disclosure of a corresponding algorithm for performing the 
Further regarding Claim 16, the claim introduces “vibratory stimulation waveform data” in lines 5-6 of the claim. However, the specification does not support “vibratory stimulation waveform data,” only waveform data acquired prior to and following the stimulation, [0006] (“waveform data acquired from baseline and post-stimulus measurements”), not waveform data acquired during the vibratory stimulation. With respect to amended claims, applicant should show support in the original disclosure for amended claims. See MPEP §2163.06.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 8 and 16, it is unclear what structure of the apparatus or system is performing the “comparative analysis,” as it is not specified in the claims, therefore rendering the claims indefinite. For example, it is unclear if a structure previously recited in the claim or some other structure not recited is performing the function.

The term "approximately" in Claims 9, 12, and 13 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “approximately” is a relative term and the specification provides no establishment of a range that would be appropriate to be “approximate.” Assessing whether a particular range of frequency and light meet these limitations is a subjective evaluation.
Furthermore, the term “about” in Claims 9, 12, and 13 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite of degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “about” is a relative term and the specification provides no establishment of a range that about be appropriate to be “about.” Assessing whether a particular range of frequency and light meet these limitations is a subjective evaluation.
The limitation “and the like” in Claim 20 renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by “and the like”), thereby rendering the scope of the claims unascertainable. See MPEP §2173.05(d).
Furthermore, Claim 20 contains the trademark/trade name iPad®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark 
Additionally, the limitation “applications to link and drive the same” in Claim 20 renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by “applications”), thereby rendering the scope of the claims unascertainable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-13, 16, and 18 are rejected under 35 U.S.C. 102 as being unpatentable over LaCourse et al. (US 5002065) in view of Watson et al. (US 20090326353).
Regarding Claim 8, LaCourse discloses a system for detecting autonomic vasomotor responses to vibrational stimulus, as in the Abstract (“(and apparatus for) diagnosing a patient to measure sensory disturbances of the patient that includes the steps of applying normalized vibrator forces to a body portion or part of the patient”) comprising, in combination:

However, LaCourse does not explicitly teach a comparative analysis of waveform data acquired from baseline and post-stimulus measurements.
In an analogous PPG monitoring field of endeavor, Watson teaches a system, [0047] (“a pulse oximetry system 10”) comprising comparative analysis of waveform data acquired from baseline and post-stimulus measurements, [0086] (“AC component 504 may be caused in part by a change in blood volume at a sensor location. The change in blood volume may be caused by the pressure wave generated by each heart beat.”) and [0091] (“The signal processing system may monitor one or more 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of LaCourse with the analysis of Watson because it can measure physiological change in response to an event, such as variations in blood pressure, body position, sleep arousal, vasodilation, vasoconstriction, sympathetic nervous response, or a parasympathetic nervous response, as taught by Watson in [0101].
Regarding Claim 9, the modified system of LaCourse teaches all the limitations of Claim 8, as discussed above. Furthermore, LaCourse teaches the vibrational source emits vibrations in the frequency range from “at least about 120 to approximately 130 Hz, and separate ranges for different applications, Column 3 Lines 52-55 (“A probe drive functions to provide […] vibrations at vibration frequency outputs from the vibratory probe over a wide range of frequencies (e.g. eight to 800 hertz).”) and Abstract (“discrete, but variable, vibrations of the body portion over a wide range of frequencies and at various vibratory amplitude levels at each vibration frequency”), where it is understood that varying body parts or portions of the patient will require different vibration frequencies and frequency ranges. The range of frequencies LaCourse teaches overlaps with the claimed range; in view of the teachings of LaCourse, it would have been obvious to provide stimulus vibrations within the range claimed as LaCourse clearly contemplates frequencies within that range and targeting that range more narrowly represents exploiting known techniques to improve the apparatus in a manner that yields predictable results. The known technique provides a stimulus which is better tailored to elicit the physiological response which is relevant to the diagnostic application, for example.
Regarding Claim 10, the modified system of LaCourse teaches all the limitations of Claim 9, as discussed above. Furthermore, LaCourse teaches said vibrational source emits vibrations of constant 
Regarding Claim 11, the modified system of LaCourse teaches all the limitations of Claim 9, as discussed above. Furthermore, LaCourse teaches said vibrational source emits vibrations which are not of constant amplitude, Column 5 Lines 18-20 (“a circuit which controls the rate of rise and fall for the onset of vibration amplitude and the reduction in the amplitude.”), which implies the vibrations are not of constant amplitude.
Regarding Claims 12 and 13, the modified system of LaCourse teaches all the limitations of Claims 9 and 10, as discussed above. However, LaCourse does not explicitly teach light emitting diodes within the PPG sensor emitting light in the range of “at least about 400 to approximately 900 nm.”
In an analogous PPG monitoring field of endeavor, Watson teaches light emitting diodes within the PPG sensor emit light in the range of “at least about 400 to approximately 900 nm,” [0089] (“emitter 16 may be configured to emit at least two wavelengths of light into a patient’s tissue 40. Hence, emitter 16 may include a RED light emitting light source such as RED light emitting diode (LED) 44 and an IR light emitting light source such as IR LED 46 for emitting light into patient’s tissue 40 […]. […] the RED wavelength may be between about 600 nm and about 700 nm, and the IR wavelength may be between 800 nm and about 1000 nm.”) The ranges of Watson fall within, with respect to the RED LEDs, and overlap with, with respect to the IR LEDs, the claimed range, establishing a prima facie case of obviousness. Watson directly teaches the use of wavelengths within 400 to 900 nm.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the light ranges of Watson because the light wavelengths are used to calculate the patient’s physiological parameters by the pulse oximetry system, as taught by Watson in [0054].
Regarding Claim 16, LaCourse teaches a specialized device housing a system for detecting autonomic vasomotor responses to vibrational stimulus, Column 3 Lines 26-35 (“a system 101 to sense a 
a) a surface to be applied to a patient in need of diagnosis, Column 3 Lines 42-43 (“The tool 103 includes a test surface 1 to receive the hand 2 of a patient.”);
b) at least a vibration source, Column 3 Lines 43-45 (“A vibratory mechanism or probe 3 applies a vibratory force to the tip of a finger or other body portion or part of the patient.”) and photoplethysmographic (PPG) sensor, Column 3 Lines 31-32 (“The system 101 includes […] a pulse wave monitor (PPG) 105”), controlled through electronic signals, Column 6 Lines 19-30 (“The computer 102 controls administration of the probe 3 to the patient and analysis of information received from the response recording devices 106, 107, 108, and the keyboard 110 (along connection 152) provide feedback and other information to the computer 102. The feedback and other signals representing temperature (from the sensor 104) and the pulse wave monitor (PPG) 105 are used by the computer which is programmed to recalibrate and compensate respectively for temperatures of the fingertip that vary from an established standard and any functional vascular disorder of the patient.”) and Column 3 Lines 35-37 (“The units [...] 105 […] provide inputs to the computer 102 which provides control and data inputs to each of the units.”) wherein waveform data is automatically displayed on an interface for a user administering diagnosis to a patient, said interface being disposed within a housing, such that display interface is visible to a user, Column 5 Lines 16-17 (“A graphical printer/display 109 displays vibratory information in plot form as well as table form.”), and Column 4 Lines 24-28 (“In this way the 
However, LaCourse does not teach a comparative analysis of baseline, stimulation, and post stimulation waveform data.
In an analogous field of PPG monitoring, Watson teaches a comparative analysis of baseline, stimulation, and post-stimulation waveform data, [0086] (“AC component 504 may be caused in part by a change in blood volume at a sensor location. The change in blood volume may be caused by the pressure wave generated by each heart beat.”), [0091] (“The signal processing system may monitor one or more signal characteristics to detect that an event has occurred.”), and [0089] (“The signal processing system may detect the rate of change in the baseline when it is changing and/or […] magnitude of change in the baseline between two periods”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the analysis of Watson because it can measure physiological changes in response to an event, such as variations in blood pressure, body position, sleep arousal, vasodilation, vasoconstriction, sympathetic nervous response, or a parasympathetic nervous response, as taught by Watson in [0101].
Regarding Claim 18, the device of LaCourse is inherently disposable, as the system (101) of LaCourse is capable of being disposed of.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over LaCourse in view of Watson as applied to Claims 12 and 13 above, and further in view of Toth et al. (US 20170231490).
Regarding Claims 14 and 15, the modified system of LaCourse teaches all limitations of Claims 12 and 13, as discussed above. However, the modified system of LaCourse does not explicitly teach the 
In an analogous physiologic and physical signal monitoring field of endeavor, Toth teaches a system, [0087] (“A modular physiologic monitoring system”), that diagnoses via measured responses, [0123] (“The magnitude of the differential response as related to one or more of the physiologic parameters, etc. may be a suitable parameter for diagnosing a disease state of the subject”) from a patient’s Pacinian Receptors that signal small fiber autonomic nerves controlling skin-based vascular systems along with complementary and supplementary mechanisms are triggered thereby, [0181] (“Such stimulation may be advantageous to controllably fire one or more types of somatosensory nerves in the tissue region (e.g. such as excitation of Pacinian corpuscles in the tissue […])”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further include the Pacinian corpuscles’ excitation of Toth because monitoring the responses of Pacinian corpuscles can indicate autonomic dysfunction, which can lead to congestive heart failure, diabetes, and hypertension, as taught by Toth in [0006].

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LaCourse and Watson as applied to Claim 16 above, and further in view of Jeter et al. (US 20170311816).
Regarding Claim 19, the modified device of LaCourse teaches all the limitations of Claim 16, as discussed above. However, the modified system of LaCourse does not explicitly teach the device containing disposable parts exchangeable modularly. 
In an analogous body metric measurement field of endeavor, Jeter teaches the device, [0032] (“a system 10 for measuring body metrics”) contains disposable parts exchangeable modularly, [0041] (“the system 10 can be provided in a modular fashion”), which one skilled in the art would recognize as 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further include the disposable parts that are exchanged modularly of Jeter because this allows sensors to be scaled for integrations with any desired device, as taught by Jeter in [0041].
Regarding Claim 20, the modified device of LaCourse teaches all limitations of Claim 19, as discussed above. However, LaCourse does not specifically teach applications to link and drive the same with “smart-phones, iPad®s and the like personal digital assistants and group communication devices.”
In an analogous PPG monitoring field of endeavor, Watson teaches applications to link and drive the same with “smart-phones, iPad®s and the like personal digital assistants and group communication devices,” [0053] (“Monitor 14 may be communicatively coupled to a multi-parameter patient monitor 26 via a cable 32 or port 34 that is coupled to a sensor input port or a digital communications port, respectively, and/or may communicate wirelessly.”), [0058] (“monitor 14 may include a general-purpose microprocessor 48 connected to an internal bus 50. Microprocessor 48 may be adapted to execute software, which may include an operating system and one or more applications, as part of performing the functions described herein. Also connected to bus 50 may be a read-only memory (ROM) 52, a random access memory (RAM) 54”), and [0059] (“such computer-readable media may include […] communication media.”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further include the microprocessor and communication media of Watson because communication between devices provides ease of sharing of the user’s findings or data collected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022.  The examiner can normally be reached on M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        

/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793